Citation Nr: 1620174	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-34 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a left lower extremity disability, to include a disability of the knee and/or leg.  

3.  Entitlement to service connection for a right lower extremity disability, to include a disability of the knee and/or leg.   

4.  Entitlement to service connection for an acquired psychiatric disorder (claimed as depression and sleep problems).  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and spouse 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified before the undersigned Veterans Law Judge in February 2016.  A copy of the transcript is associated with the record.    

A service connection claim for a psychiatric disability encompasses claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim as reflected on the cover page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's military occupational specialty was that of an antenna man.  He contends that he injured his back, as well as his bilateral legs and/or knees, while in service when he fell approximately thirty feet from a pole and landed on his back.  He further contends that he continued to experience back and leg pain during service after the fall.  See February 2016 hearing transcript.  

Service treatment records include reports of knee and back pain.  Records from July 1972 reveal complaints of left knee pain.  An August 1972 record states that the Veteran fell approximately twenty feet while climbing a pole and that he injured his right foot.  A September 1972 record notes low back pain.  Records from November and December 1973 indicate that the Veteran reported knee pain.  A February 1974 treatment record includes a notation of what appears to be left leg pain.  A February 1974 report of medical history reveals that the Veteran reported no to recurrent back pain, swollen or pain joints, cramps in legs, and trick or locked knee.  His February 1974 separation examination report reveals no pertinent abnormalities.  A March 1974 service record, dated after the separation examination report, indicates low back pain.  

The Veteran was afforded a VA examination in August 2011.  The examiner opined that the Veteran's back, knee, and leg disabilities were less likely than not related to service.  He reasoned that the Veteran reported that low back and knee pain started after service and that the Veteran did not have a significant injury during service which could account for his current findings.  This opinion is inadequate, as the examiner did not adequately consider the Veteran's documented fall from the telephone pole.  Upon remand, the examiner should discuss the Veteran's testimony that he fell from a telephone pole during service and that he had back and knee/leg pain as a result of the fall.  Moreover, the examiner should consider the Veteran's contention that the act of climbing poles during service combined with the fall caused his disabilities.  The examiner should also consider whether the Veteran's leg/knee disabilities are caused or aggravated by his back condition.      

The Veteran asserts that his psychiatric disorder is related to his back, knees, and legs on a secondary basis.  See February 2016 hearing transcript.  As such, the remanded service connection claims for back and leg/knee disabilities are intertwined with the service connection claim for an acquired psychiatric disorder.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).  Moreover, even though a February 1974 separation examination report noted a normal psychiatric evaluation, a mental health status examination report dated the same day appears to indicate that the Veteran had paranoid ideation.  Thus, the Board finds that a medical opinion is required in order to determine the nature, onset, and etiology of the Veteran's acquired psychiatric disability, to include on a direct and secondary basis.  

The claims must also be remanded in order to obtain outstanding VA and private treatment records.  The October 2013 statement of the case cites to VA treatment records from June 2010 to October 2013.  However, only VA treatment records from March 2011 to May 2013 are currently associated with the claims file.  As such, VA treatment records prior to March 2011 and since May 2013 should be obtained upon remand.  

The Veteran has also identified additional private treatment records that should be obtained.  The Veteran stated that he is currently in receipt of Social Security Administration disability benefits; however, the associated medical records are not of record.  Moreover, the Veteran identified outstanding records from the Alabama State Penal System and stated that he requested medical attention for back pain during his incarceration.  During the hearing, the Veteran also identified treatment from "the DCH" in Tuscaloosa and that he may have been treated by a Dr. Black.  He also identified treatment from Kirkland Clinic in Birmingham.  The AOJ should attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records dated prior to March 2011 (including records from 2010) and since May 2013 should be associated with the claims file.  If the records sought are not available, include documentation in the claims file. 

2.  Social Security Administration records should be sought.  If the records sought are not available, include documentation in the claims file.  

3.  Medical records from the Alabama State Penal System should be associated with the claims file.  If the records sought are not available, include documentation in the claims file.       

4.  With any necessary assistance from the Veteran, obtain any pertinent private treatment records that are not currently associated with the claims file, including records from a Dr. Black at "the DCH in Tuscaloosa" and Kirkland Clinic in Birmingham. 

5.  Then, schedule the Veteran for a VA examination to determine the nature, onset, and etiology of his back and leg/knee disabilities.  The claims file should be reviewed and any tests or studies deemed necessary should be conducted.  

As discussed in the remand narrative above, the Veteran contends that his medical conditions of the back, knees, and legs are related to a fall from a telephone pole in service when he landed on his back.    

Records from July 1972 reveal complaints of left knee pain.  An August 1972 record reveals that the Veteran fell approximately twenty feet while climbing a pole and that he reported that he injured his right foot.  A September 1972 record notes low back pain.  Records from November and December 1973 indicate that the Veteran reported knee pain.  A February 1974 treatment record includes a notation of what appears to be left leg pain.  A February 1974 report of medical history reveals that the Veteran reported no to recurrent back pain, swollen or pain joints, cramps in legs, and trick or locked knee.  His February 1974 separation examination report reveals no pertinent abnormalities.  A March 1974 service record notes low back pain.  

Following review of the claims file and examination of the Veteran, the examiner should respond to the following questions: 

(a)  Identify the Veteran's current back, knee, and leg disabilities. 

(b)  For each identified disability, opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in or is otherwise related to service. 

The examiner should specifically consider the Veteran's documented fall from a telephone pole during service, as well as his contentions that he injured his back, knees, and legs during the fall.  The examiner should also consider the contention that the act of climbing poles combined with the fall caused the Veteran's disabilities. 

(c) Is it at least as likely as not (50 percent probability or greater) that any identified disability of the leg and/or knee is (1) caused by or (2) aggravated beyond the normal course of the disease by his back condition?     

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

6.  Schedule the Veteran for a VA examination to determine the nature, onset, and etiology of his acquired psychiatric disorder.  The claims file should be reviewed and any tests or studies deemed necessary should be conducted.  

As discussed in the remand narrative above, the Veteran contends that his depression and sleep problems are related to his back and knees/legs on a secondary basis.  Although a February 1974 report of medical history and report of medical examination do not include notations regarding psychiatric symptoms, a February 1974 mental health status examination report appears to indicate that the Veteran had paranoid ideation.  

(a)  Identify the Veteran's current psychiatric disability(ies). 

(b)  For each identified disability, opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in or is otherwise related to service.

In rendering this opinion, consider the February 1974 mental health status examination report. 

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified acquired psychiatric disability is (1) caused by or (2) aggravated beyond the normal course of the disease by his back, leg, or knee disabilities?  If so, please identify which disability caused or aggravated the psychiatric disability.       

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

7.  Then readjudicate the claims.  If any of the benefits sought on appeal are denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




